                        IN THE UNITED STATES DISTRICT COURT
                                                                                  [p 1 L L [rj\
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division                          It     SEP - 4 2019
                                                                                                           y
                                                                                   ULtHK, U.S. DISTRICTCOURT
OZELIA HICKS,          JR.,                                                               RICHMOND. VA


       Plaintiff,

V.                                                       Civil Action No.              3:17CV803

JAMES E.     PARKS,

       Defendant.


                                      MEMORANDUM OPINION


       Ozelia Hicks, Jr., a Virginia inmate proceeding pro se, filed

this   42   U.S.C.       §    1983 action.         This action proceeds on Hicks's

PARTICULARIZED COMPLAINT.i                     ("Complaint," ECF No.              22. )2       Hicks

names James E.           Parks,       Offender Management Services Director for

the    Virginia        Department        of    Corrections        ("VDOC"),        as    the    sole

defendant.        The matter           is before the Court           on    Defendant         Parks's

MOTION      TO   DISMISS        FOR     FAILURE    TO     STATE    A      CLAIM        ("Motion    to

Dismiss,"        ECF    No.     33),     the    Court's     responsibility              to    review

prisoner actions              under 28        U.S.C.    §§ 1915(e) (2)        and 1915A,          and

Hicks's     RULE 12(C)         MOTION FOR JUDGMENT ON THE PLEADINGS                            ("Rule




       1 After filing his               PARTICULARIZED COMPLAINT                  (ECF No.      22),
Hicks submitted a second, duplicative copy of his PARTICULARIZED
COMPLAINT (ECF No. 40) .   The two copies of the PARTICULARIZED
COMPLAINT are   identical,  and this   action proceeds on the
first-filed PARTICULARIZED COMPLAINT                      (ECF No.     22).

    2 The Court employs the pagination assigned to the parties'
submissions by the CM/ECF docketing system.  The Court corrects
the capitalization,             punctuation,           and spelling in the quotations
from Hicks's       submissions.
